Citation Nr: 1810576	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-19 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The record contains evidence not yet considered by the AOJ.  However, the Veteran and his representative indicated during the Board hearing and in various written statements that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ).  In any event, the merits determination below is wholly favorable to the Veteran.  Therefore, a remand of this claim is not necessary.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran was likely exposed to herbicides while stationed in Korea; and his IHD was caused by active service.


CONCLUSION OF LAW

The criteria for service connection for IHD have been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for IHD.  He asserts that he was exposed to herbicide agents during his verified service in Korea from approximately April 1968 to April 1969.  Specifically, he contends that his military occupational specialty (MOS) regularly involved duties that brought him in or near the Korean Demilitarized Zone (DMZ), where he was exposed to herbicide agents.  See, e.g., June 2017 Board hearing transcript.

Pertinent regulations were provided to the Veteran in the May 2014 Statement of the Case (SOC).  Since he has had adequate notice of the pertinent laws, they will not be repeated here in full.

Initially, the Veteran's current IHD diagnosis is well-documented.  See, e.g., December 2011 VA examination report; May 2012 private IHD Disability Benefits Questionnaire (DBQ).  Therefore, he has a current disability.  The regulations provide that this condition is presumed to be attributable to certain herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, the key issue in this case is whether the Veteran was likely exposed to herbicide agents during service.

The presumption of herbicide exposure extends to any veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense has determined to have operated in an area in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6)(iv); M21-1MR, Part IV, subpart ii, Chapter 2, Section C.

The Veteran's service personnel records show that he served in Korea from approximately April 1968 to April 1969 with the unit 7th Battalion, 2nd Artillery ("7th Bn. HAWK 2d Arty.").  While the Veteran's unit is not listed among those operating in or near the Korean DMZ during the qualifying time period, he claims that he regularly travelled to sites located in or near the DMZ as part of his MOS duties.  If a veteran did not serve in Korea in a particular unit during the required timeframe, then actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for herbicide-related diseases under 38 C.F.R. § 3.309(e) to apply.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed in 38 C.F.R. § 3.307(a)(6)(i) can still be established if shown by the facts of the particular case.  The Board finds that this is the case here for the following reasons. 

First, the Veteran's service personnel records show that when he served in Korea from approximately April 1968 to April 1969, his MOS included Tactical Intelligence Staff Officer, or "S-2."  May 1968 and November 1968 orders reveal additional duties such as small arms control officer, assistant test control officer, custodian of classified materials, courier, and security control officer.  His service records also show missile-related arms qualifications, training, and badges during the relevant time period.  See, e.g., DD Form 214 for period of active duty service from May 1967 to April 1969 (noting specialty as Missile Unit Commander, Expert Missileman Badge, and Air Defense Officer Basic Course).  In addition, a very positive performance evaluation praised his successful "detection penetration attempts of the missile sites by military intelligence personnel."  (Although the performance evaluation is undated, the Veteran credibly suggested that it is from his relevant period of service in Korea.  Indeed, his duties described therein are consistent with other evidence of record regarding his MOS during his Korea service, including other service personnel records and photographs.)

Second, in June and August 2017, the Veteran submitted photographs with an accompanying letter certifying that he personally took them.  He certified that the photographs revealed sites on or near the DMZ, including an image of missile launchers in position.  He explained that he took these pictures during his duties as an "S-2 and assistant S-3" from approximately October 1968 to April 1969.  

Third, a Joint Services Records Research Center (JSRRC) summary of the Veteran's unit history verifies that during the relevant time period, his unit's headquarters were approximately seventeen miles from the DMZ.  

Finally, the Board finds that the Veteran credibly testified during the Board hearing that he regularly entered areas in or near the DMZ during his verified service in Korea as part of his MOS duties.  The evidence summarized above strongly supports his testimony.  

In summary, the Board finds that the Veteran's MOS during his Korea service is consistent with duties that likely would have placed him in or near the DMZ during the presumptive period of herbicide exposure.  See 38 U.S.C. §§ 1154(a).  Under the specific facts of this case, and especially considering his MOS, there is sufficient proof of herbicide exposure.  His diagnosis of IHD is presumed to be service-connected as a result of his herbicide exposure, and there is no evidence in this case that rebuts this presumption.  Therefore, service connection is warranted and the claim is granted.


ORDER

Entitlement to service connection for IHD is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


